DETAILED ACTION
Claim Objections
Claims 8 and 19 are objected to because both claims recite the same limitations:
 	8. The method of claim 1, wherein the second data packets comprise the information.
19. The method of claim 1, wherein the second data packets comprise the information.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-16 and 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20090161633A1) in view of Raju et al. (US20130036416A1) and Bandyopadhyay et al. (US20130182601A1), hereby after Bandy.
Regarding claim 1, Chen discloses a method of transmitting and receiving data packets at a second network node [destination device], comprising (para [0017] shows a mobile computing device provides packet data communications with a destination device; para [0020] shows the destination device may comprise a second mobile computing device or any other device capable of establishing a communication connection with mobile computing device):
a. providing one or more network interface identities of the second network node [destination device] to a first network node [mobile device] (para [0020] shows the mobile device receives connection information from the destination device that comprises at least one communication mode accepted by the destination device; para [0016-0017] shows communication modes includes different types of cellular system (WAN) such as GSM, GPRS, UMTS, etc.; para [0023] shows the connection information used to determine the level of acceptance of a communication mode may include available wireless resources (e.g., GSM system, GPRS system, etc.)); 

c. when information is received from the first network node (para [0020] shows the mobile device receives connection information from the destination device; para [0023] shows the connection information used to determine the level of acceptance of a communication mode may include available wireless resources (e.g., GSM system, GPRS system, etc.)): 
i. selecting at least one established end-to-end connection from a plurality of established end-to-end connections based on the information (para [0028] shows the mobile computing device 100 to perform the necessary steps to find the appropriate communication mode that is currently being accepted at the destination device); and 
ii. transmitting first data packets to and receiving second data packets from the first network node through at least one selected established end-to-end connection based on a policy [rules] (para [0011, 0047] shows the mobile computing device may be arranged to automatically select a communication mode in accordance with a set of rules, such as a communication mode with a highest likelihood of establishing a successful mobile packet data communication); and
wherein the information is based on a user's selection of the at least one end-to-end connection (para [0011] shows the mobile computing device may be able to determine a priority level for each available communication mode to aid a user in selecting a communication mode; para [0023] shows if the calendar information of the destination device indicates that the user of the destination device is currently in a meeting, this information may be included in the communication information and may indicate that the only currently acceptable communication mode is an email connection; para [0028] shows a user to simply select a desired destination device and allow the mobile computing device 100 to perform the necessary steps to find the appropriate communication mode that is currently being accepted at the destination device.)

Chen fails to teach:
d. when information is not received from the first network node, transmitting the first data packets to and receiving the second data packets from the first network node through the plurality of established end-to-end connections; and
the plurality of established end-to-end connections is formed to be an aggregated end-to-end connection.
However, Raju discloses:
d. when information is not received from the first network node, transmitting the first data packets to and receiving the second data packets from the first network node through the plurality of established end-to-end connections (para [0039] shows in certain situations, a remote device may become inaccessible such that communication between computing device 100 and remote device 302 is interrupted; a network configuration setting has changed that renders remote device 302 unreachable or unavailable; para [0040] shows if NAT service 322 determines that the network configuration setting has changed, NAT service 322 updates database 324 to indicate the network availability of remote device 302 and/or the network configuration settings associated with remote device 302; para [0041] shows client computing devices 100 reinitialize or reconfigure their network configuration settings; para [0043] shows after resetting the network connections, each computing device 100  reinitializes and/or reconfigures the network connections to remote device 302. Such a reconfiguration of the network connections to remote device 302 may result in computing devices 100 connecting to remote device 302 through a different network path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chen with the teaching or Raju in order to allow client computing devices 100 to reinitialize or reconfigure their network configuration settings to connect to the remote device through a different network path in case the a remote device may become inaccessible (Raju; para [0039, 0041, 0043]).

Chen-Raju as combined fails to teach the plurality of established end-to-end connections is formed to be an aggregated end-to-end connection.
However, Bandy discloses the plurality of established end-to-end connections is formed to be an aggregated end-to-end connection ([Abstract] shows aggregating and estimating the bandwidth of the multiple network interfaces based on dynamic analysis of network conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen-Raju with the teaching of Bandy in order to enhance the download and upload data transmission rates of application due to increase in bandwidth aggregation and thus enhances the QoS (Bandy; para [0073]).

Regarding claim 2, Chen-Raju-Bandy as applied to claim 1 discloses the one or more network interface identities are selected from one or more of the following: network interface identity, an internet protocol (IP) address, a Media Access Control (MAC) address, a connection medium, a connection technology, and a performance data statistic retrieved from the second network node (Chen; para [0016-0017] shows communication modes includes different types of cellular system (WAN) such as GSM, GPRS, UMTS, etc.)

Regarding claim 3, Chen-Raju-Bandy as applied to claim 1 discloses the policy is based, at least in part, on one of (i) time, (ii) expiration, (iii) location, (iv) network protocol, (v) user, or (vi) application (Chen; para [0023] shows the connection information used to determine the level of acceptance of a communication mode may include available wireless resources (e.g., GSM system, GPRS system, etc.; para [0011, 0047] shows the mobile computing device may be arranged to automatically select a communication mode in accordance with a set of rules, such as a communication mode with a highest likelihood of establishing a successful mobile packet data communication.)

Regarding claim 4, Chen-Raju-Bandy as applied to claim 1 discloses the policy is to restrict the plurality of established end-to-end connections (Chen; para [0024] shows a green dot may indicate that a communication mode will be accepted by a destination device, a yellow dot may indicate that a communication mode may or may not be accepted by a destination device, and a red dot may indicate the a communication mode will not be accepted by a destination device.)

Regarding claim 5, Chen-Raju-Bandy as applied to claim 1 discloses the information is received through a user interface and the user interface is provided at the first network node (Chen; para [0029] shows the mobile computing device 100 may include a graphic user interface (GUI); para [0024] shows a green dot may indicate that a communication mode will be accepted by a destination device, a yellow dot may indicate that a communication mode may or may not be accepted by a destination device, and a red dot may indicate the a communication mode will not be accepted by a destination device.)

Regarding claim 7, Chen-Raju-Bandy as applied to claim 1 discloses: transmitting the first data packets to the first network node based on in part configuration of the second network node (Chen; para [0017] shows a mobile computing device provides packet data communications with a destination device; para [0023] shows the connection information used to determine the level of acceptance of a communication mode may include available wireless resources (e.g., GSM system, GPRS system, etc.).)

Regarding claim 8, Chen-Raju-Bandy as applied to claim 1 discloses the second data packets comprise the information (Chen; para [0017] shows a mobile computing device provides packet data communications with a destination device; para [0023] shows the connection information used to determine the level of acceptance of a communication mode may include available wireless resources (e.g., GSM system, GPRS system, etc.).)

	Regarding claim 9, Chen-Raju-Bandy as applied to claim 1 discloses the at least one end-to-end connection is established by using one of a Transmission Control Protocol (TCP), a User Datagram Protocol (UDP), an Internet Protocol Security (IPsec), and other Virtual Private Network (VPN) technology (Chen; para [0067] shows a Transmission Control Protocol (TCP) layer, a network layer such as an Internet Protocol (IP) layer.)

Regarding claim 19, Chen-Raju-Bandy as applied to claim 1 discloses the second data packets comprise the information (Chen; para [0017] shows a mobile computing device provides packet data communications with a destination device; para [0023] shows the connection information used to determine the level of acceptance of a communication mode may include available wireless resources (e.g., GSM system, GPRS system, etc.); if the calendar information of the destination device indicates that the user of the destination device is currently in a meeting, this information may be included in the communication information and may indicate that the only currently acceptable communication mode is an email connection.)

Regarding claim 10, Chen discloses a method of transmitting and receiving data packets at a second network node [mobile device], comprising, comprising (para [0017] shows a mobile computing device provides packet data communications with a destination device; para [0020] shows the destination device may comprise a second mobile computing device or any other device capable of establishing a communication connection with mobile computing device):
a. establishing a plurality of end-to-end connections with the first network node [destination device] (para [0016-0017] shows communication modes includes different types of cellular system (WAN) such as GSM, GPRS, UMTS, etc.); 
b. when information is received from the first network node [destination device] (para [0020] shows the mobile device receives connection information from the destination device that comprises at least one communication mode accepted by the destination device; para [0020] shows the destination device is a second mobile computing device): 
i. selecting at least one established end-to-end connection from a plurality of established end-to-end connections based on the information (para [0028] shows the mobile computing device 100 to perform the necessary steps to find the appropriate communication mode that is currently being accepted at the destination device); and 
ii. transmitting first data packets to and receiving second data packets from the first network node through at least one selected established end-to-end connection based on a policy [rules] (para [0011, 0047] shows the mobile computing device may be arranged to automatically select a communication mode in accordance with a set of rules, such as a communication mode with a highest likelihood of establishing a successful mobile packet data communication); and
wherein: 
the information is based on a user's selection of the at least one end-to-end connection (para [0011] shows the mobile computing device may be able to determine a priority level for each available communication mode to aid a user in selecting a communication mode; para [0023] shows if the calendar information of the destination device indicates that the user of the destination device is currently in a meeting, this information may be included in the communication information and may indicate that the only currently acceptable communication mode is an email connection; para [0028] shows a user to simply select a desired destination device and allow the mobile computing device 100 to perform the necessary steps to find the appropriate communication mode that is currently being accepted at the destination device);
the second data packets comprise the information (para [0017] shows a mobile computing device provides packet data communications with a destination device; para [0023] shows the connection information used to determine the level of acceptance of a communication mode may include available wireless resources (e.g., GSM system, GPRS system, etc.); if the calendar information of the destination device indicates that the user of the destination device is currently in a meeting, this information may be included in the communication information and may indicate that the only currently acceptable communication mode is an email connection);
the policy is to restrict the plurality of established end-to-end connections (para [0024] shows a green dot may indicate that a communication mode will be accepted by a destination device, a yellow dot may indicate that a communication mode may or may not be accepted by a destination device, and a red dot may indicate the a communication mode will not be accepted by a destination device.)

Chen fails to teach:
c. when information is not received from the first network node, transmitting the first data packets to and receiving the second data packets from the first network node through the plurality of established end-to-end connections; and
the plurality of established end-to-end connections is formed to be an aggregated end-to-end connection.
However, Raju discloses:
c. when information is not received from the first network node, transmitting the first data packets to and receiving the second data packets from the first network node through the plurality of established end-to-end connections (para [0039] shows in certain situations, a remote device may become inaccessible such that communication between computing device 100 and remote device 302 is interrupted; a network configuration setting has changed that renders remote device 302 unreachable or unavailable; para [0040] shows if NAT service 322 determines that the network configuration setting has changed, NAT service 322 updates database 324 to indicate the network availability of remote device 302 and/or the network configuration settings associated with remote device 302; para [0041] shows client computing devices 100 reinitialize or reconfigure their network configuration settings; para [0043] shows after resetting the network connections, each computing device 100  reinitializes and/or reconfigures the network connections to remote device 302. Such a reconfiguration of the network connections to remote device 302 may result in computing devices 100 connecting to remote device 302 through a different network path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Chen with the teaching or Raju in order to allow client computing devices 100 to reinitialize or reconfigure their network configuration settings to connect to the remote device in case the a remote device may become inaccessible (Raju; para [0039, 0041]).

Chen-Raju as combined fails to teach the plurality of established end-to-end connections is formed to be an aggregated end-to-end connection.
However, Bandy discloses the plurality of established end-to-end connections is formed to be an aggregated end-to-end connection ([Abstract] shows aggregating and estimating the bandwidth of the multiple network interfaces based on dynamic analysis of network conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen-Raju with the teaching of Bandy in order to enhance the download and upload data transmission rates of application due to increase in bandwidth aggregation and thus enhances the QoS (Bandy; para [0073]).

Regarding claim 11, Chen-Raju-Bandy as applied to claim 10 discloses the information is received through a user interface and the user interface is provided at the first network node (Chen; para [0029] shows the mobile computing device 100 may include a graphic user interface (GUI); para [0024] shows a green dot may indicate that a communication mode will be accepted by a destination device, a yellow dot may indicate that a communication mode may or may not be accepted by a destination device, and a red dot may indicate the a communication mode will not be accepted by a destination device.)

Regarding claims 12-16, 18 and 20, claims 12-16, 18 and 20 are directed to a network node. Claims 12-16, 18 and 20 require limitations that are similar to those recited in the method claims 1-5, 7 and 9 to carry out the method steps.  And since the references of Chen-Raju-Bandy combined teach the method including limitations required to carry out the method steps, therefore claims 12-16, 18 and 20 would have also been obvious in view of Chen-Raju-Bandy combined.
Furthermore, Chen-Raju-Bandy as combined discloses:
at least one processing unit; at least one main memory (Chen; para [0015]); 
at least one local area network (LAN) interface; at least one wide area network (WAN) interface (Chen; para [0020]); and 
at least one storage medium comprising program instructions executable by the at least one processing unit for (Chen; para [0015].)

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Raju and Bandy, further in view of Cobos et al. (US8261089B2).
Regarding claims 6 and 17, Chen-Raju-Bandy as applied to claims 5 and 12 fails to teach the user interface is provided after authenticating the user.
However, Cobos discloses the user interface is provided after authenticating the user ([Abstract] shows once the user is authenticated, the authenticating system pushes to the client computer a welcome screen.)
The GUI in Chen-Raju-Bandy (Chen; para [0029]) is mapped to the welcome screen in Cobos. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chen-Raju-Bandy with the teaching of Cobos in order to verify the identity of the user (Cobos; [Abstract]).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Craft et al. (US20030167346A1) discloses in [Abstract] plural network connections can maintain an aggregate connection with a network node, increasing bandwidth and reliability for that aggregate connection; para [0038] shows the handling of a link failure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442